        Case 1:17-cv-01310-PWG Document 80 Filed 09/21/20 Page 1 of 12



                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MARYLAND
                                  Southern Division

                                                 *

In the Matter of the Complaint of                *

Scott Moore, as Administrator of the Estate *
Of Gregory Moore, Owner of the Vessel                       Case No.: 1:17-cv-1310-PWG
“REEL INTIMIDATOR” for Exoneration
From or Limitation of Liability             *

                                                 *

                                                 *
*      *       *      *       *      *       *       *      *      *       *         *   *

                                  MEMORANDUM OPINION

       Third Party Plaintiff Katelyn Burroughs, Individually and as Personal Representative of

the Estate of Roger Grissom, Sr., filed suit against the United States pursuant to the Suits in

Admiralty Act (SIAA) 46 U.S.C. §§ 30901–18. She alleges that, while conducting a rescue

mission to search for Roger Grissom and others who were aboard the vessel Reel Intimidator

before it capsized in a storm on November 19, 2016, the United States Coast Guard (USCG) acted

negligently and created a reliance interest on behalf of Grissom and the others aboard. Answer

and Compl., 8-9, ECF No. 12. That negligence, according to Burroughs, was the proximate cause

of loss and damage to the distressed mariners aboard the vessel whose position “worsened in

reliance on the undertaking [of the rescue mission] by the Coast Guard.” Id. at 9.

       The Government has moved to dismiss for lack of subject matter jurisdiction, claiming that

the sovereign immunity discretionary function exception of the Federal Tort Claims Act (FTCA)

protects it from suit relating to the USCG’s actions on the night of the rescue. Def.’s Mot. Mem.

8-9, ECF No. 74. The discretionary function exception is set forth in the FTCA. 28 U.S.C. §



                                                 1
          Case 1:17-cv-01310-PWG Document 80 Filed 09/21/20 Page 2 of 12



1364(b), §§ 2671-80. In McMellon v. United States, the Fourth Circuit held the discretionary

function exception also applies to suits filed under the SIAA. 387 F.3d 329, 349 (4th Cir. 2004)

(en banc) (“[S]eparation-of-powers principles require us to read a discretionary function exception

into the SIAA . . . .”). For the reasons that follow, I agree with the United States, and dismiss this

complaint with prejudice.1

         The relevant actors in this case are various USCG personnel involved in the November

19th rescue operation. According to the Government’s motion, those individuals include Petty

Officer Michael McCarthy, who took the distress call while stationed at the Coast Guard Sector

Maryland-National Capital Region command center, Def.’s Mot. Mem. 4; Petty Officer Ian

McGoohan, the assigned Operations Unit controller, also stationed at the command center, id. at

5; Petty Officer James Bonner, who commanded the first-dispatched USCG 45-foot rescue boat,

id. at 6; Petty Officer Michael Esce, who relieved Petty Officer McGoohan, id.; and Petty Officer

Richard Chandler, whose crew relieved Petty Officer Bonner and his crew during the search, id.

         The Plaintiff, who carries the burden to establish jurisdiction, Wood v. United States, 845

F.3d 123, 127 (4th Cir. 2017), fails to establish that the USCG’s decisions at issue are not protected

by the discretionary function exception, and therefore sovereign immunity shields those decisions.2

The parties fully briefed the motion (ECF Nos. 74, 77, 78), and a hearing is not necessary. See

Loc. R. 105.6 (D. Md. 2018).




1Because I find in favor of the government on the basis of the discretionary function exception, I will not reach the
alternative arguments the Government raised as to the Good Samaritan Rule.

2Plaintiff asserts that the Coast Guard acted negligently during the rescue operations. Pl.’s Resp. Mem. 4-5. The
Government correctly states in its reply that Negligence has no bearing on the applicability of the discretionary
function exception. Holbrook v. United States, 673 F.3d 341, 350 (4 th Cir. 2012).

                                                          2
         Case 1:17-cv-01310-PWG Document 80 Filed 09/21/20 Page 3 of 12



                                             Standard of Review

        Federal Rule of Civil Procedure 12(b)(1) allows a defendant to move for dismissal of a

plaintiff’s complaint due to lack of subject matter jurisdiction, asserting, in effect, that the plaintiff

lacks any “right to be in the district court at all.” Holloway v. Pagan River Dockside Seafood, Inc.,

669 F.3d 448, 452 (4th Cir. 2012). “Jurisdiction of the lower federal courts is . . . limited to those

subjects encompassed within a statutory grant of jurisdiction.” Ins. Corp. of Ireland v. Compagnie

des Bauxites de Guinee, 456 U.S. 694, 701 (1982). Because subject matter jurisdiction involves

the court’s power to hear a case, it cannot be waived or forfeited, and courts have an independent

obligation to ensure that subject matter jurisdiction exists. Arbaugh v. Y & H Corp., 546 U.S. 500,

514 (2006). The burden of establishing subject matter jurisdiction rests squarely with the plaintiff.

Evans v. B.F. Perkins Co., 166 F.3d 642, 647 (4th Cir. 1999). But the district court should grant

a 12(b)(1) motion “only if the material jurisdictional facts are not in dispute and the moving party

is entitled to prevail as a matter of law.” Balfour Beatty Infrastructure, Inc. v. Mayor & City

Council of Balt., 855 F.3d 247, 251 (4th Cir. 2017) (quoting Evans, 166 F.3d at 647).

        A defendant may challenge the district court’s subject matter jurisdiction in two ways. See

Kerns v. United States, 585 F.3d 187, 192 (4th Cir. 2009). First, a defendant may raise a facial

challenge, alleging “that a complaint simply fails to allege facts upon which subject matter

jurisdiction can be based.” Adams v. Bain, 697 F.2d 1213, 1219 (4th Cir. 1982). Under such a

challenge, the court takes the complaint’s allegations as true. Kerns, 585 F.3d at 192.

Alternatively, a defendant may raise a factual challenge, asserting that the jurisdictional allegations

in the complaint are untrue. Id. In that case, the court may consider evidence outside of the

pleadings without converting the motion to one for summary judgment. Id.

        The Government does not state in its motion whether it brings a facial or factual challenge.

However, I will construe the motion as a facial challenge, because the Government is essentially
                                                    3
          Case 1:17-cv-01310-PWG Document 80 Filed 09/21/20 Page 4 of 12



arguing that the discretionary function exception precludes jurisdiction even on the facts set forth

in Plaintiff’s complaint. Accordingly, I will take the facts alleged in the complaint as true and

deny the motion if the complaint alleges sufficient facts to invoke subject matter jurisdiction. Id.


                                                   Discussion


         “The United States, as sovereign, is immune from suit save as it consents to be sued .”

United States v. Sherwood, 312 U.S. 584, 586 (1941); see also Kerns, 585 F.3d at 193-94 (“Absent

a statutory waiver, sovereign immunity shields the United States from a civil tort suit.”). In the

Federal Tort Claims Act (FTCA), 28 U.S.C. § 2671 et seq., Congress “waived the sovereign

immunity of the United States for certain torts committed by federal employees” within the scope

of their employment. Kerns, 585 F.3d at 194 (quoting Fed. Deposit Ins. Corp. v. Meyer, 510 U.S.

471, 475 (1994)). “The FTCA, as a waiver of sovereign immunity, is strictly construed, and all

ambiguities are resolved in favor of the sovereign.” Robb v. United States, 80 F.3d 884, 887 (4th

Cir. 1996).3

         However, the FTCA lists several exceptions under which the United States does not waive

its sovereign immunity and consent to be sued. 28 U.S.C. § 2680. One of these is the discretionary

function exception, which exempts from the waiver of sovereign immunity

         [a]ny claim based upon an act or omission of an employee of the Government,
         exercising due care, in the execution of a statute or regulation, whether or not such
         statute or regulation be valid, or based upon the exercise or performance or the
         failure to exercise or perform a discretionary function or duty on the part of a federal
         agency or an employee of the Government, whether or not the discretion involved
         be abused.




3As already noted, while the following discussion of the discretionary function exception relies on analysis from the
FCTA, it is clear that the same principles apply with equal force to a cause of action under the SIAA. McMellon v.
United States, 387 F.3d 329, 349 (4 th Cir. 2004) (en banc) (holding the SIAA implicitly contains a discretionary
function exception to its waiver of immunity).

                                                         4
        Case 1:17-cv-01310-PWG Document 80 Filed 09/21/20 Page 5 of 12



28 U.S.C. § 2680(a). With this exception, “Congress wished to prevent judicial ‘second-guessing’

of legislative and administrative decisions grounded in social, economic, and political policy

through the medium of an action in tort.” United States v. S.A. Empresa de Viacao Aerea Rio

Grandense (Varig Airlines), 467 U.S. 797, 814 (1984). If the discretionary function exception

applies, the United States has not waived sovereign immunity and the court lacks subject matter

jurisdiction. Williams v. United States, 50 F.3d 299, 304-05 (4th Cir. 1995).

       Courts undertake a two-tier analysis in order to determine whether the discretionary

function exception applies. First, the Court must consider “whether the governmental action

complained of involves an element of judgment or choice.” Baum v. United States, 986 F.2d 716,

720 (4th Cir. 1993) (internal quotation marks omitted) (citing Berkovitz v. United States, 486 U.S.

531, 536 (1988); United States v. Gaubert, 499 U.S. 315, 322 (1991); Piechowicz v. United States,

885 F.2d 1207, 1211 (4th Cir. 1989)). As the Fourth Circuit has instructed,

       [t]he inquiry boils down to whether the government conduct is the subject of any
       mandatory federal statute, regulation, or policy prescribing a specific course of
       action. If such a mandatory statute, regulation, or policy applies, then the conduct
       involves no legitimate element of judgment or choice and the function in question
       cannot be said to be discretionary. In that case the government actor “has no rightful
       option but to adhere to the directive,” and if the plaintiff can show that the actor in
       fact failed to so adhere to a mandatory standard, then the claim does not fall within
       the discretionary function exception.

Baum, 986 F.2d at 720 (quoting Berkovitz, 486 U.S. at 530).

       Second, if no such mandatory rule exists and the government must exercise its choice or

judgment, the Court “ask[s] whether the choice or judgment involved is one based on

considerations of public policy.” Id. (internal quotation marks omitted) (citing Berkovitz, 486

U.S. at 531; Gaubert, 499 U.S. at 323-24). “The focus of the inquiry is not on the agent’s

subjective intent in exercising the discretion conferred by statute or regulation, but on the nature

of the actions taken and on whether they are susceptible to policy analysis.” Gaubert, 499 U.S. at


                                                 5
        Case 1:17-cv-01310-PWG Document 80 Filed 09/21/20 Page 6 of 12



324-25; see also Baum, 986 F.2d at 720-21 (4th Cir. 1993) (eschewing a “fact-based inquiry” in

favor of an examination of the objective and general nature of the type of decision in question).

Notably, “[t]here are obviously discretionary acts performed by a Government agent that are

within the scope of his employment but not within the discretionary function exception because

these acts cannot be said to be based on the purposes that the regulatory regime seeks to

accomplish.” Gaubert, 499 U.S. at 325 n.7; see also Totten v. United States, 806 F.2d 698, 700

(6th Cir. 1986) (citing Dalehite v. United States, 346 U.S. 15, 27-28 (1953)) (drawing a distinction

between torts committed in the course of routine activities, such as operation of a motor vehicle,

and “those associated with activities of a more obviously governmental nature”). The core inquiry

is whether the decision in question is one inherently expected to be grounded in policy

considerations. Baum, 986 F.2d 720-21.

       The Government contends that the conduct at issue in this case is discretionary and rooted

in public policy considerations. Def.’s Mot. Mem. 2. More specifically, the Government argues

that the first prong of the Berkovitz-Gaubert analysis is met because the alleged conduct is not

governed by any mandatory federal directives, since the challenged conduct—a search and rescue

mission in an unpredictable and dangerous environment—is not governed by any policy or

directive that establishes mandatory (hence, non-discretionary) conduct.           In support, the

Government cites the federal statute that grants the USCG broad discretion during the types of

operations at issue here: “the Coast Guard may perform any and all acts necessary to rescue and

aid persons and protect and save property.” 14 U.S.C. § 521(a)(1). Thus, Congress leaves to

USCG personnel the exact means and methods of conducting search and rescue missions in which

they choose to engage.




                                                 6
        Case 1:17-cv-01310-PWG Document 80 Filed 09/21/20 Page 7 of 12



       As to the second prong, the Government claims that the USCG’s conduct during search

and rescue operations falls under the discretionary function exception because “decisions of which

search and rescue assets to deploy and when” requires personnel to “balance many competing

policy considerations including the safety of Coast Guard personnel and others, preservation of

property, funding, resource limitations, and the needs of other concurrent [rescue] operations.”

Def.’s Mot. Mem. 14. The Government argues that USCG decisions on the night the Reel

Intimidator capsized were “not mandated by federal law or policy.” Id. at 14.

        But Plaintiff maintains that the conduct in question created a reliance interest among the

Reel Intimidator’s crew that the USCG’s rescue efforts would be conducted with due care, as

measured by tort law. Pl.’s Resp. Mem. 19. Plaintiff argues this reliance negated any need by

those aboard the Reel Intimidator to seek other sources of help, such as calling 911 on their cell

phones. Consequently, Plaintiff says, the discretionary function exception does not apply, because

the Defendant’s policy discretion in choosing to engage in a rescue requires the USCG to act with

due care and it failed to do so when it did not inform the Reel Intimidator’s crew about the

operation’s status. Pl.’s Resp. Mem. 15.

       “Before a court can apply the two-part test to determine whether the discretionary function

exception applies, the court must first identify the ‘conduct at issue.’” Krey v. Brennan, Civil

Action No. DKC 15-3800, 2017 WL 2797491, at *4 (D. Md. June 28, 2017) (quoting Bell v. United

States, 238 F.3d 419 (6th Cir. 2000)). Certainly, the Government is correct that whether to engage

in rescue operations, when to conduct them, and how to execute them is a matter of discretion, as

it pertains to “a question of how to allocate limited resources among competing needs.” Baum,

986 F.2d at 722. See also Smith v. United States, 251 F. Supp. 2d 1255, 1259-61 (D. Md. 2003)

(Coast Guard’s choice of when and how to repair a navigational aid was based on considerations



                                                7
        Case 1:17-cv-01310-PWG Document 80 Filed 09/21/20 Page 8 of 12



of public policy, because it “[took] into account the question of how to allocate resources among

competing needs”); Claypool v. United States, 103 F. Supp. 2d 899, 908 (S.D.W.V. 2000)

(National Park Service’s decision not to maintain roadside terrain was policy-based, because the

decision was made considering allocation of NPS’s limited resources). Plaintiff’s claim centers

around the alleged failure to properly conduct such an operation once the Coast Guard exercised

its discretion to undertake it in the first place. Compl. 15; Pl.’s Resp. Mem. 15. Thus, the focus

here is the conduct of the USCG personnel and their decisions during the rescue operations.

Plaintiff’s arguments attack those decisions, such as not telling the crew to also call 911, while the

Government defends USCG decisions that night as the product of experience and discretion.

       Turning to the first prong of the Berkovitz-Gaubert analysis, the Government asserts that

decisions during search and rescue operations are rooted in experience and sound judgment , not

explicit policy directives. Def.’s Mot. Mem. 11-12. Upon review of the relevant policies the

Government cited and provided, I agree. Each decision the Coast Guard personnel made in

responding to the distressed vessel, from deploying the rescue boat to calling in a Maryland State

Police helicopter, was undertaken in light of their judgment and experience. Def.’s Mot. Mem. 5,

12. The controlling statute’s wording, 14 U.S.C. § 521(a)(1), clearly contains indicia of discretion:

Congress allows that the Coast Guard “may” conduct these types of operations. Not only does §

521(a)(1), discussed above, vest Coast Guard personnel with broad discretion, but so too does

USCG internal guidance on search and rescue operations. The Government cites internal USCG

policy on conducting search and rescue operations, which unambiguously provides

       Coast Guard personnel are expected to exercise broad discretion in performing the
       functions discussed. The Coast Guard retains the discretion to deviate from or
       change this guidance without notice. This document creates no duties, standard of
       care, or obligations to the public and should not be relied upon as a representation
       by the Coast Guard as to the matter of proper performance in any particular case.



                                                  8
        Case 1:17-cv-01310-PWG Document 80 Filed 09/21/20 Page 9 of 12



U.S. Coast Guard, Coast Guard Addendum to the United States National Search and Rescue

Supplement (SAR Addendum), COMDTINST M16130.2F, at 2 (Jan. 7, 2013) (hereinafter

“Addendum”). The Addendum further indicates USCG members are instructed to act with sound

judgment. Id. Importantly, for purposes of the analysis here, the safety of the operation guides

decisions such as those made on November 19th. According to the Addendum “[t]he choice of

search units, air or surface, depends greatly on safety of operations under the given conditions . . .

.” Id. at 40. Therefore, the treacherous conditions that caused the Reel Intimidator to capsize in

the first place also impacted USCG decisions about which resources to deploy and when and how

to deploy them.

       These search and rescue guidelines are paramount when analyzing the first prong of the

Berkovitz-Gaubert test. The Plaintiffs point to no directives, such as when to call in non-USCG

resources or what USCG dispatchers should advise distressed mariners about response times, that

mandate any one method of conducting a search and rescue operation in stormy conditions. The

Berkovitz-Gaubert test requires the court to assess “whether the governmental action complained

of involves an element of judgment or choice.” Baum v. United States, 986 F.2d 716, 720 (4th Cir.

1993) (internal quotation marks omitted) (citing Berkovitz v. United States, 486 U.S. 531, 536

(1988); United States v. Gaubert, 499 U.S. 315, 322 (1991). On this first inquiry, there can be no

legitimate doubt that it does. USCG employees had discretion in determining whether and how to

search for the Reel Intimidator’s crew on November 19, 2016.

       Moving to the second prong of the test, whether the act complained of is the type

susceptible to policy analysis, the same answer is required. It is. As an initial matter,

discretionary conduct is presumed to be based on public policy considerations. See Gaubert, 499

U.S. at 324 (“When established governmental policy, as expressed or implied by statute,



                                                  9
        Case 1:17-cv-01310-PWG Document 80 Filed 09/21/20 Page 10 of 12



regulation, or agency guidelines, allows a Government agent to exercise discretion, it must be

presumed that the agent's acts are grounded in policy when exercising that discretion.”);

Williams v. United States, 242 F.3d 168, 175 (4th Cir. 2001).

       Plaintiffs argue the discretionary function exception does not apply here because, during

depositions, USCG members stated that social, political, and economic factors did not play a role

in their decisions during the rescue mission. Maybe so, but that’s not the test; Gaubert instructs

that “[t]he focus of the inquiry is not on the agent’s subjective intent in exercising the discretion

conferred by statute or regulation, but on the nature of the actions taken and on whether they are

susceptible to policy analysis.” Gaubert, 499 U.S. at 325. Therefore, citing to deposition

testimony about subjective perceptions or beliefs of the Coast Guard rescue crew is unavailing.

       As the Supreme Court noted in Gaubert, “[t]here are obviously discretionary acts

performed by a Government agent that are within the scope of his employment but not within the

discretionary function exception because these acts cannot be said to be based on the purposes that

the regulatory regime seeks to accomplish.” 499 U.S. at 325 n.7. For example, if a government

official drove an automobile on government business and “negligently collided with another car,

the [discretionary function] exception would not apply.” Id. The instant case is easily

distinguished. Conducting a search and rescue mission in response to a frantic call for help is a

core role of the USCG. The decisions here were not akin to negligently colliding with another car

while conducting government business; rather, USCG personnel braved dangerous conditions to

rescue imperiled fishermen. That their efforts did not result in a happy ending is tragic, of course,

but it is not something for which the law holds them liable.

       Search and rescue operations fit the mold of the type of conduct that gave rise to the

discretionary function exception. See Varig Airlines, 467 U.S. at 813 (“[T]he basic inquiry



                                                  10
        Case 1:17-cv-01310-PWG Document 80 Filed 09/21/20 Page 11 of 12



concerning the application of the discretionary function exception is whether the challenged acts

of a Government employee . . . are of the nature and quality that Congress intended to shield from

tort liability.”). Varig offers a helpful focus for purposes of this case, noting that Congress seeks

“to protect certain governmental activities from exposure to suit by private individuals.” Id. at

808. Specifically, the Varig Court expressed concern about the adverse consequences of imposing

liability that would “handicap efficient government operations.” Id. (citing United States v.

Muniz, 374 U.S. 150, 163 (1963).

       It’s easy to understand why USCG rescue operations like these should be protected from

suit: the Coast Guard must make decisions in rapidly-unfolding and dangerous situations. Second-

guessing those decisions with the leisurely benefit of hindsight fails to account for the inherent

stresses, difficulties, and other factors that characterize the difficulty with which they must be

undertaken. It further fails to a take into consideration such discretionary factors as limited

resources or competing demands for the same resources. Ex. E to Def’s Mot. Mem., CDR Fleming

Decl. 3 ¶ 11. Decisions undertaken during a search are rescue are those that “we would expect

inherently to be grounded in considerations of policy,” Baum, 986 F.2d at 721, and are “susceptible

to policy analysis.” Gaubert, 499 U.S. at 324-25. Relitigating those decisions after the fact

promises to undermine subsequent attempts to execute rescues on the high seas. They embody the

exercise of discretion, and consequently divest this Court of jurisdiction to hear this case.

                                                Conclusion

       For the reasons stated, the motion to dismiss is granted with prejudice. A separate order

follows.




                                                 11
       Case 1:17-cv-01310-PWG Document 80 Filed 09/21/20 Page 12 of 12



DATED this 21st day of September, 2020.

                                               BY THE COURT:

                                                       /S/
                                               Paul W. Grimm
                                               United States District Judge




                                          12
